DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Claim Objections
Claim 13 objected to because of the following informalities:  the claim appears to have a typographical error in line 2  “wherein a width  the channel region insulating film“.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10347673. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



    PNG
    media_image1.png
    1341
    1346
    media_image1.png
    Greyscale

Claims 1-7, 9-16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2010/0118170 in view of Furumiya US 2002/0088975 and Funao et al. US 2014/0191290.
Re claim 1, Matsumoto teaches a solid-state imaging device (fig1A) comprising: 
a plurality of pixel units (multiple 1 used in 301, fig1A and 23, [57, 188]]), wherein each pixel unit comprises: 
and a channel region (15 of TrA, fig1B, [53]), the amplification transistor comprising an element separation region insulating film (23 of TrA, fig1B, [54]) and a channel region insulating film (20 of TrA, fig1B, [78]), a pixel transistor (TrR or TrS in pixel transistor section 13, fig1A, [49]) comprising a second gate insulating film (23 and 20 formed around gate 22 of TrR or TrS, fig1C, [50]).
Matsumoto does not explicitly show wherein the element separation region insulating film includes a portion of a first gate insulating film above the element separation region and the channel region insulating film includes a portion of the first gate insulating film above the channel region; wherein the channel region insulating film is thinner than the second gate insulating film and the element separation region insulating film is thicker than the channel region insulating film.
Furumiya teaches wherein a channel region insulating film (19, fig8B, [68]) of a driver transistor is configured to be thin compared to a gate insulating film of the pixel transistor (14, fig8A, [68]) to improve the transconductance gm of the transistors ([69]) and the two channel region insulating films are fabricated with a resist patterning process (fig9A-9C).
Funao teaches amplification region with gate insulating film recessed at the center and thicker element separation region insulating film directly on top of element separation region (21, fig11, [89]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto with the teaching of Furumiya and Funao to form a thin channel region insulating film for the amplification transistor with photoresist patterning to etch and form channel region for amplification transistor with shape of Funao 153. The motivation to do so is to improve the transconductance gm of the transistors (Furumiya, [69]), reduce process step (9B and 9C of Furumiya) to one etching process with thermal oxidation step in Furumiya removed, and effectively reduce the 1/f noise of the signal output (Funao, [122]).
Re claim 2, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein the element separation region insulating film (part of 14 in TrA region directly on top of element separation region covered by photoresist 14 during the patterning process, see figure above) and the second gate insulating film (14 in TrR or TrS region covered by photoresist 14 during the patterning process, see figure above) have a same film thickness (the combination of Furumiya and Funao is to form resist 18 on TrR and Trs region and part of TrA to pattern 14 with the shape of Funao 153, see figure above).
Re claim 3, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein the element separation region insulating film (part of 14 in TrA region directly on top of element separation region covered by photoresist 14 during the patterning process, see figure above) and the second gate insulating film are of a same type (14 in TrR or TrS region covered by photoresist 14 during the patterning process, see figure above).
Re claim 4, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein a width of the channel region insulating film (Funao, recessed center part of 153, fig11, [122]; Matsumoto, 20, fig1B) is less than a channel width of the amplification transistor (Funao, 152, fig11, [91]; Matsumoto, 15 along IB-IB along S/D region, fig1B).
Re claim 5, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein a width of the channel region insulating film (Matsumoto, 20 of TrA between source and drain 24/25 in fig1C) is greater than a channel width of the amplification transistor (Matsumoto, 15 along IB-IB along S/D region, fig1B) and narrower than a gate width of the amplification transistor (Funao, 151 wider than recessed center part of 153, fig11, [122]).
Re claim 6, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein a part of the element separation region is formed of an insulating film (Matsumoto, 16, fig1B, [52]).
Re claim 7, Matsumoto modified above teaches the solid-state imaging device according to claim 1, wherein the element separation region insulating film is formed by thermal oxidation (Matsumoto, [113]).
Re claim 9, Matsumoto modified above teaches the solid-state imaging device according to claim 1, further comprising a transistor other than the amplification transistor and the pixel transistor (Matsumoto, TrS or TrR, fig1A; Furumiya, fig7) that is selected from among a selection transistor, a reset transistor, and a transfer transistor, 
wherein the transistor other than the amplification transistor (Matsumoto, TrA, fig1A and the pixel transistor (Matsumoto, TrR or TrS, fig1A) comprises a second element separation region formed by ion implantation (Matsumoto, [121]), a second channel region (15 of TrS or TrR, fig1B), a second element separation region insulating film (23 with shape of Funao 153 of TrS or TrR, fig1B, [54]), and a second channel region insulating film (20 of TrS or TrR, fig1B, [78]),
wherein the second channel region insulating film (Furumiya, 19 of D2 and D3 formed with the shape of Funao 153, fig7 and 8B) is thinner than the second gate insulating film (Furumiya, 14 of D1, fig7 and 8A), and the second element separation region insulating film (Funao, 153 on top of 21, fig11, [122]) is thicker than the channel region insulating film (Funao, recessed center part of 153, fig11, [122].
Re claim 10, Matsumoto teaches an electronic device (fig1A) comprising: 
a plurality of pixel units (multiple 1 used in 301, fig1A and 23, [57, 188]]), wherein each pixel unit comprises: 
an amplification transistor (TrA, fig1A, [49]) having an element separation region (16, fig1B, [52]) formed by ion implantation ([121]) and a channel region (15 of TrA, fig1B, [53]), the amplification transistor comprising an element separation region insulating film (23 of TrA, fig1B, [54]) and a channel region insulating film (20 of TrA, fig1B, [78]), and 
transistor (TrR or TrS in pixel transistor section 13, fig1A, [49]) comprising a second gate insulating film (23 and 20 formed around gate 22 of TrR or TrS, fig1C, [50]).
Matsumoto does not explicitly show wherein the element separation region insulating film includes a portion of a first gate insulating film above the element separation region and the channel region insulating film includes a portion of the first gate insulating film above the channel region; wherein the channel region insulating film is thinner than the second gate insulating film and the element separation region insulating film is thicker than the channel region insulating film.
Furumiya teaches wherein a channel region insulating film (19, fig8B, [68]) of a driver transistor is configured to be thin compared to a gate insulating film of the pixel transistor (14, fig8A, [68]) to improve the transconductance gm of the transistors ([69]) and the two channel region insulating films are fabricated with a resist patterning process (fig9A-9C).
Funao teaches amplification region with gate insulating film recessed at the center and thicker element separation region insulating film directly on top of element separation region (21, fig11, [89]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto with the teaching of Furumiya and Funao to form a thin channel region insulating film for the amplification transistor with photoresist patterning to etch and form channel region for amplification transistor with shape of Funao 153. The motivation to do so is to improve the transconductance gm of the transistors (Furumiya, [69]), reduce process step (9B and 9C of Furumiya) to one etching process with thermal oxidation step in Furumiya removed, and effectively reduce the 1/f noise of the signal output (Funao, [122]).
Re claim 11, Matsumoto modified above teaches the electronic device according to claim 10, wherein the element separation region insulating film (part of 14 in TrA region directly on top of element separation region covered by photoresist 14 during the patterning process, see figure above) and the second gate insulating film (14 in TrR or TrS region covered by photoresist 14 during the 
Re claim 12, Matsumoto modified above teaches the electronic device according to claim 10, wherein the element separation region insulating film (part of 14 in TrA region directly on top of element separation region covered by photoresist 14 during the patterning process, see figure above) and the second gate insulating film are of a same type (14 in TrR or TrS region covered by photoresist 14 during the patterning process, see figure above).
Re claim 13, Matsumoto modified above teaches the electronic device according to claim 10, wherein a width of the channel region insulating film (Funao, recessed center part of 153, fig11, [122]; Matsumoto, 20, fig1B) is less than a channel width of the amplification transistor (Funao, 152, fig11, [91]; Matsumoto, 15, fig1B).
Re claim 14, Matsumoto modified above teaches the electronic device according to claim 10, wherein a width of the channel region insulating film (Matsumoto, 20 of TrA between source and drain 24/25 in fig1C) is greater than a channel width of the amplification transistor (Matsumoto, 15 along IB-IB along S/D region, fig1B) and to be narrow compared to a gate width of the amplification transistor (Funao, 151 wider than recessed center part of 153, fig11, [122]).
Re claim 15, Matsumoto modified above teaches the electronic device according to claim 10, wherein a part of the element separation region is formed of an insulating film (Matsumoto, 16, fig1B, [52]).
Re claim 16, Matsumoto modified above teaches the electronic device according to claim 10, wherein the element separation region insulating film is formed by thermal oxidation (Matsumoto, [113]).
Re claim 18, Matsumoto modified above teaches the electronic device according to claim 10, further comprising a transistor other than the amplification transistor and the pixel transistor (Matsumoto, TrS or TrR, fig1A; Furumiya, fig7) that is selected from among a selection transistor, a reset transistor, and a transfer transistor, wherein the transistor other than the amplification transistor and the pixel transistor comprises a second element separation region formed by ion implantation (Matsumoto, [121]).
Re claim 19, Matsumoto modified above teaches the electronic device according of claim 18, wherein the transistor other than the amplification transistor and the pixel transistor comprises a channel region insulating film (Furumiya, 19 of D2 and D3 formed with the shape of Funao 153, fig7 and 8B) thinner than the second gate insulating film (Furumiya, 14 of D1, fig7 and 8A).
Re claim 20, Matsumoto modified above teaches the electronic device according to claim 19, wherein the transistor other than the amplification transistor and the pixel transistor comprises a second element separation region insulating film (Funao, 153 on top of 21, fig11, [122]) thicker than the channel region insulating film (Furumiya, 19 of D2 and D3 formed with the shape of Funao 153, fig7 and 8B).

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto et al. US 2010/0118170 in view of Furumiya US 2002/0088975, Funao et al. US 2014/0191290 and Tanigawa et al. US 2004/0246046.

Re claim 8, Matsumoto shows the solid-state imaging device substantially as applied to claim 1.
Matsumoto does not explicitly show wherein the amplification transistor is a depression type transistor.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto modified above with the teaching of Tanigawa to configure the amplification transistor as a depression type transistor to allow a current flowing limited to a minute value, so as to prevent the complication in circuit configuration and the increase in size of a semiconductor circuit board (Tanigawa, [35]). 
Re claim 17, Matsumoto shows the electronic device substantially as applied to claim 10.
Matsumoto does not explicitly show wherein the amplification transistor is a depression type transistor.
Tanigawa teaches a depression-type transistor configured to allow a current flowing limited to a minute value, so as to prevent the complication in circuit configuration and the increase in size of a semiconductor circuit board (Tanigawa, [35]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Matsumoto modified above with the teaching of Tanigawa to configure the amplification transistor as a depression type transistor to allow a current flowing limited to a minute value, so as to prevent the complication in circuit configuration and the increase in size of a semiconductor circuit board (Tanigawa, [35]). Combination can be met with a reasonable expectation for success since the references are related to formation of MOSFET.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOMING LIU whose telephone number is (571)270-0384.  The examiner can normally be reached on Monday-Friday, 9am-8pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOMING LIU/Examiner, Art Unit 2812